Citation Nr: 1011022	
Decision Date: 03/24/10    Archive Date: 03/31/10

DOCKET NO.  07-34 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for left Achilles tendonitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1969 to April 1977.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 rating decision of the 
Denver, Colorado, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the Veteran's claim.

The Veteran participated in a Travel Board hearing with the 
undersigned Veterans Law Judge in August 2009.  A transcript 
of that proceeding has been associated with the Veteran's 
claims file.


FINDING OF FACT

The Veteran's left Achilles tendonitis has not resulted in 
marked limitation of range of motion of the ankle.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for left Achilles tendonitis have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, 
Diagnostic Code 5271 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  VA 
must inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims, the 
information and evidence that VA will seek to provide, and 
the information and evidence that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 
23353-23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002). Additionally, in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court of Appeals for Veterans Claims (Court) held that VCAA 
notice requirements also apply to the evidence considered in 
determinations of the degree of disability and effective date 
of the disability once service connection has been 
established.

With regard to claims for increased disability ratings for 
service-connected conditions, the law requires VA to notify 
the claimant that, to substantiate a claim, the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and 
remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 
(Fed. Cir. 2009).  The claimant must be notified that, should 
an increase in disability be found, a disability rating will 
be determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration.  
Finally, the notice must provide examples of the types of 
medical and lay evidence that the Veteran may submit (or ask 
the VA to obtain) that are relevant to establishing her or 
his entitlement to increased compensation.  However, the 
notice required by section 5103(a) need not be specific to 
the particular Veteran's circumstances; that is, VA need not 
notify a Veteran of alternative diagnostic codes that may be 
considered or notify of any need for evidence demonstrating 
the effect that the worsening of the disability has on the 
particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided 
prior to an initial unfavorable decision by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

In this case, the Veteran submitted his claim of entitlement 
to an increased disability rating in May 2006.  He was sent a 
letter in June 2006 which notified him that, to substantiate 
a claim for increased compensation, the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and 
remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 
(Fed. Cir. 2009).  The notice also provided examples of the 
types of medical and lay evidence that the Veteran may submit 
(or ask the VA to obtain) that are relevant to establishing 
his or her entitlement to increased compensation.  
Specifically, he was informed in the letter of types of 
evidence that might show such a worsening, including 
statements from a doctor containing the physical and clinical 
findings; results of laboratory tests or x-rays; the dates of 
examinations and tests; and statements from other individuals 
who were able to describe from their knowledge and personal 
observations in what manner the disability had become worse.  
These notice requirements were provided before the initial 
adjudication of the claim in December 2006 and, therefore, 
there was no defect with regard to the timing of the notice 
as to these requirements.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

The June 2006 VCAA notification letter also notified the 
Veteran that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration.  The Veteran was also informed as to assignment 
of effective dates.  See Dingess, supra.

In sum, the Veteran has been provided VCAA notice in 
accordance with                    38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159 with respect to all pertinent provisions.  
As such, the Board concludes that no useful purpose would be 
served by delaying appellate review to send out additional 
VCAA notice letters.

VA has also fulfilled its duty to assist the Veteran by 
obtaining identified and available evidence needed to 
substantiate the claim, including VA treatment records, and 
by affording VA examinations.  Concerning this, when VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
The Board finds that the VA examinations obtained in this 
case are adequate, as they were predicated on a review of the 
claims file and all pertinent evidence of record as well as 
on a physical examination, and provide the medical 
information needed to address the rating criteria relevant to 
this case.  The Board recognizes that the Veteran testified 
during the August 2009 hearing that his disability increased 
in severity since the June 2006 VA examination.  However, the 
Veteran was afforded an additional VA examination in July 
2008, which is adequate for rating purposes and took into 
account the Veteran's complaints.  Therefore, an additional 
VA examination is not necessary to decide the Veteran's 
claim.  For these reasons, the Board concludes that VA has 
fulfilled the duty to assist the appellant in this case.

Both the duty to assist the Veteran and the duty to notify 
the Veteran have been met.  Accordingly, the Board finds that 
there is no reasonable possibility that further assistance 
would aid the Veteran substantiating the claim, and the 
Veteran has not indicated that he has any additional evidence 
or information to provide in support of his claim.  Hence, no 
further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

II.	Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2009).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The 
basis of disability evaluation is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Where, as in the present case, entitlement to compensation 
has already been established and increase in disability 
rating is at issue, present level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Therefore, although the Board has thoroughly reviewed all 
evidence of record, the more critical evidence consists of 
the evidence generated during the appeal period. Further, the 
Board must evaluate the medical evidence of record since the 
filing of the claim for increased rating and consider the 
appropriateness of a "staged rating" (i.e., assignment of 
different ratings for distinct periods of time, based on the 
facts).  However, the Court recently held that "staged" 
ratings are appropriate for an increased rating claim when 
the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).

The Veteran's disability has been assigned a 10 percent 
disability rating under Diagnostic Code 5271, for limitation 
of motion of the ankle.  This code provides a 10 percent 
rating for moderate limitation and a 20 percent rating for 
marked limitation of motion of the ankle.  A disability 
rating greater than 20 percent is not provided under this 
diagnostic code.  See 38 C.F.R. § 4.71a, DC 5271.

Again, words such as "moderate" and "marked" are not 
defined in the Rating Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R.                § 4.6.  However, the 
Schedule for Rating Disabilities also provides some guidance 
by defining full range of motion of the ankle as zero to 20 
degrees of dorsiflexion and zero to 45 degrees of plantar 
flexion.  See 38 C.F.R. § 4.71a, Plate II (2009).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability, and incoordination.

III.	Analysis

The Veteran contends that he should be assigned a higher 
disability rating due to his pain, stiffness, and atrophy of 
his ankle due to service-connected left Achilles tendonitis.  

The Veteran was afforded a VA examination in June 2006.  He 
stated that he had persistent symptoms in the Achilles region 
since he was released from the service.  His chief complaint 
was soreness in the Achilles and weakness in the calf.  He 
denied numbness, tingling in the area and denied giving way 
of the ankle.  He denied other subjective complaints.  The 
condition does affect his current occupation.  He reported 
that when he had to unload heavy furniture, etc. from the 
truck at work, he had increased pain in the ankle.  His 
activities of daily living were also limited.  He reported 
decreased abilities to recreate and do gardening or heavy 
work around the house due to chronic pain in the Achilles 
region on the left.  He reported increased pain with 
repetitive use, but denied flare-ups of pain per se.  He 
denied instability of the ankle.  He had no interventions and 
no diagnostic testing had been done.  The Veteran had mild 
calf atrophy on the left as compared to the right, mild to 
moderate atrophy.  He had full range of motion of the ankle, 
dorsiflexion was 25 degrees, plantar flexion was 40 degrees.  
The ankle joint was nontender with no swelling or deformity 
noted.  He had normal strength in dorsi and plantar flexion 
strength of the ankle; dorsi and plantar flexion strength 
were 5/5.  There was mild to moderate tenderness in the 
distal third of the Achilles to palpation.  He was able to 
single and double heel raise.  The diagnosis was listed as 
chronic left Achilles tendonitis.  The examiner assigned an 
additional 5 degrees range of motion loss in dorsiflexion for 
the Deluca issues.  Specifically, increased pain with 
resisted motion and mild fatigability was noted due to 
repetitive flexion and extension testing.  

The VA treatment records show continued complaints of pain 
and weakness.  The June 2007 VA treatment record shows muscle 
strength of 3/5 for dorsiflexors, plantar flexors, invertors, 
and evertors.  Pain was elicited on all muscle strength 
testing for left foot and leg.  He was unable to perform 
single limb rise on left.  There was a positive Thompson test 
elicited on the left leg.  Pain on palpation to left Achilles 
tendon and left posterior lower leg.  The May 2008 VA 
treatment record shows that the Veteran complained of left 
ankle pain and that the pain was causing problems with his 
driving ability.  The July 2008 MRI shows that the Veteran 
had bilateral ankle swelling.  

The Veteran was afforded another VA examination in July 2008.  
The Veteran complained of soreness in the Achilles tendon 
with weakness in the calf.  The onset was sometime in 
December 1976.  The Veteran reported that he can walk 10 to 
20 feet and can sit for 10 minutes and stand for 4 minutes.  
He complained of swelling of the ankle and pain.  He did not 
have surgery.  The pain was also noted at night and kept him 
awake.  He reported decreased abilities to recreate and to do 
gardening or heavy work around the house due to the chronic 
pain in the region of the Achilles tendon, left.  He reported 
increased pain with repetitive use.  He denied instability of 
the ankle and denied any acute flare up.  The Veteran also 
complained of some mild atrophy of the left leg as compared 
to the right.  However, he did have full range of motion of 
the ankle and was able to function in his usual occupation.  
The gait was reciprocal assisted with a cane and he walked 
with some limping. He could not heel rise because of the 
pain.  He could toe rise.  There was atrophy of the left 
calf, which measured 35.5 cm. versus the right, which was 39 
cm.  Ankle motion was 25 degrees dorsiflexion with pain at 
the Achilles tendon and 45 degrees plantar flexion with pain 
at the Achilles tendon area.  There was mild to moderate 
tenderness noted on palpation.  The Achilles tendon was 
somewhat hypertrophic as compared to the right side.  With 
respect to Deluca, there was no change in active or passive 
range of motion during repeat testing times 3 against 
resistance, and no additional losses of range of motion was 
recommended for left ankle due to painful motion, weakness, 
impaired endurance, incoordination, or instability.  A 
diagnosis of left Achilles tendonitis with no limitation of 
motion, x-rays showed degenerative changes of the ankle 
mortis joint and the lucent lesion in the distal aspect of 
the tibia was also noted as above.  The July 2008 MRI 
conducted in conjunction with the examination showed an 
abnormal MRI with bilateral swelling of the ankles.  

Under Diagnostic Code 5271, a higher disability rating of 20 
percent is warranted for marked limitation of motion of the 
ankle.  In reviewing the overall medical evidence of record, 
the Board finds that the Veteran does not have marked 
limitation of motion of the left ankle.  Although the Board 
recognizes that the Veteran has swelling of the ankle, as 
demonstrated by the July 2008 MRI, complaints of pain, and 
minimal to moderate atrophy, there is no evidence that the 
Veteran's limitation of motion can be characterized as 
marked.  Indeed, the most recent VA examination report shows 
that the Veteran had full range of motion of the left ankle 
with no additional functional loss.  Furthermore, the 2006 VA 
examination report shows that the Veteran had full range of 
dorsiflexion and only 5 degrees of loss of plantar flexion.  
See 38 C.F.R. § 4.71a, Plate II (2009).

However, the Board has also considered whether this case 
presents other evidence that would support a higher rating on 
the basis of functional limitation due to weakness, 
fatigability, incoordination, or pain on movement of a joint.  
See                38 C.F.R. §§ 4.10, 4.40 ("Disability of 
the musculoskeletal system is primarily the inability, due to 
damage . . in parts of the system, to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  It is essential 
that the examination on which ratings are based adequately 
portray the anatomical damage, and the functional loss, with 
respect to all these elements"), 4.45, 4.59 (2009); DeLuca 
v. Brown, 8 Vet. App. 202, 206-07 (1995).  Functional loss 
due to pain must be supported by adequate pathology and 
evidenced by the visible behavior of a claimant.  38 C.F.R. § 
4.40; accord Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  
Additionally, "[w]eakness is as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled."  38 C.F.R. § 4.40.  The 
Board observes that 38 C.F.R. § 4.40 does not require a 
separate rating for pain.  See Spurgeon v. Brown, 10 Vet. 
App. 194, 196 (1997).  In reviewing the record, the Board 
finds that a higher disability rating is not warranted on the 
basis of functional loss.  The most recent VA examination 
report showed that that was no additional loss of range of 
motion for the left ankle due to painful motion, weakness, 
impaired endurance, incoordination, or instability.  Although 
the June 2006 VA examination report shows that the Veteran 
exhibited 5 degrees of additional functional loss due to pain 
and weakness, the Board finds that the evidence still does 
not rise to the level of degree to warrant a 20 percent 
disability rating for marked limitation of motion.  In fact, 
the Board finds that the Veteran's complaints of pain and 
functional loss have been taken into account in the currently 
assigned 10 percent disability rating for moderate limitation 
of motion.  Therefore, the Board finds that the Veteran is 
not entitled to a disability rating in excess of 10 percent 
under Deluca, supra.

In reaching this conclusion, the Board acknowledges the 
Veteran's belief that his symptoms are more severe than the 
current disability rating reflects.  The Board must consider 
the entire evidence of record when analyzing the criteria 
laid out in the ratings schedule.  While the Board recognizes 
that the Veteran is competent to provide evidence regarding 
his symptomatology, he is not competent to provide an opinion 
regarding the severity of his service-connected left Achilles 
tendonitis.  Such evidence must come from a medical 
professional.  See Jandreau v. Nicholson, 492 F. 3d 1372 
(Fed. Cir. 2007); Espiritu v. Derwinski, 2 Vet App 492 (1992)

The Board has also considered whether the Veteran's service-
connected left Achilles tendonitis would warrant a higher 
disability rating under other pertinent diagnostic codes 
related to service connected ankle disorders.  However, there 
is no evidence that the Veteran has ankylosis of the ankle, 
malunion of the os calcis or astragalus or astragectomy.  
Therefore, Diagnostic Codes 5270, 5272, 5273, and 5274 are 
not for application.

The Board has also considered referral for extra-schedular 
consideration. Ordinarily, the VA Schedule will apply unless 
there are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).

An extraschedular disability rating is warranted based upon a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2009).  An exceptional case is said to include 
such factors as marked interference with employment or 
frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether a Veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected left Achilles tendonitis is inadequate.  The Board 
further observes that, even if the available schedular 
evaluation for the disability is inadequate (which it 
manifestly is not), there is no evidence in the medical 
records of an exceptional or unusual clinical picture.  
Furthermore, the record does not show that the Veteran has 
required frequent hospitalizations for his service-connected 
disability.  In addition, there is nothing in the record 
which suggests that the above condition markedly impacted the 
Veteran's ability to work.  In making this determination, the 
Board acknowledges that the Veteran's disability has affected 
his job as a truck driver.  In the hearing transcript, the 
Veteran stated that his disability affected his job because 
his ankle would lock up and swell.  Also, the VA treatment 
records show that the Veteran complained of ankle pain when 
driving.  While it is undisputed that the Veteran's 
disability affects his employment, it bears emphasis that the 
schedular rating criteria are designed to take such factors 
into account.  The schedule is intended to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  38 
U.S.C.A. § 1155.  Therefore, the Board finds that the 
criteria for submission for assignment of extra-schedular 
ratings pursuant to 38 C.F.R. § 3.321(b)(1) is not met.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
of entitlement to a disability in excess of 10 percent for 
service-connected left Achilles tendonitis for the entire 
appeal period.  See Hart, supra.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application in the instant case.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991); 
see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  
Consequently, the benefit sought on appeal must be denied.


ORDER

Entitlement to a disability rating in excess of 10 percent 
for service-connected left Achilles tendonitis is denied.  

____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


